      Case 2:19-cr-00898-DLR Document 222 Filed 03/04/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                           No. CR-19-00898-001-PHX-DLR
10                  Plaintiff,                           ORDER
11   v.
12   David Allen Harbour,
13                  Defendant.
14
15
16          On November 24, 2020, a superseding indictment (“SSI”) was issued in this matter.

17   (Doc. 154.) Seeking clarity as to the charges against him, Defendant filed a motion for bill
18   of particulars, which is fully briefed.1 (Docs. 200, 211, 215.) His motion is granted in part

19   and denied in part as detailed below.2

20          The Court has broad discretion to direct the government to file a bill of particulars
21   “to apprise the defendant of the specific charges being presented to minimize danger of
22   surprise at trial, to aid in preparation and to protect against double jeopardy.” Fed. R. Crim.

23          1
              Because of the nature of the issue presented, the Court finds that oral argument is
     not necessary or useful. Accordingly, the request for oral argument is denied. See Mahon
24   v. Credit Bur. of Placer County, Inc., 171 F.3d 1197, 1200 (9th Cir.1999); Vasquez v. City
     of Phoenix, Nos. CV-04-481-PHX-DGC, CV-05-608-PHX-DGC, 2006 WL 1147716, at
25   *1 n. 1 (D. Ariz. May 1, 2006).
            2
              The government opposes the motion, in part, on the basis that it is untimely. A
26   motion for a bill of particulars may be made at a time later than 14 days following the
     arraignment “if the Court permits.” Fed. R. Crim. P. 7(f). Considering the history of this
27   case and the recent issuance of the SSI, the Court considers the motion timely and will
     evaluate it on its merits. U.S. v. Feil, No. CR 09-00863 JSW, 2010 WL 1525263, at *2
28   (N.D. Cal. Apr. 15, 2010).
      Case 2:19-cr-00898-DLR Document 222 Filed 03/04/21 Page 2 of 6



 1   P. 7(f); U.S. v. Long, 706 F.2d 1044, 1054 (9th Cir. 1983); Will v. U.S., 389 U.S. 90, 99
 2   (1967). In deciding the appropriateness of a bill of particulars, “[t]he Court must strike a
 3   ‘prudent balance’ between the legitimate interests of the government and the defendant.”
 4   U.S. v. Trie, 21 F. Supp. 2d 7, 21 (D.D.C. 1998) (citing U.S. v. MacFarlane, 759 F. Supp.
 5   1163, 1169 (W.D. Pa. 1991). “A defendant is not entitled to know all the [e]vidence the
 6   government intends to produce but only the [t]heory of the government’s case.” U.S. v.
 7   Giese, 597 F.2d 1170, 1181 (9th Cir. 1979) (quoting Yeargain v. U.S., 314 F.2d 881, 882
 8   (9th Cir. 1963); U.S. v. Ryland, 806 F.2d 941, 942 (9th Cir.1986). And, “the purposes of a
 9   bill of particulars are served when ‘the indictment itself provides sufficient details of the
10   charges and if the Government provides full discovery to the defense.’”3 U.S. v. Tam, No.
11   5:16-CR-00401-EJD, 2017 WL 3782752, at *2 (N.D. Cal. Aug. 31, 2017) (quoting U.S. v.
12   Mitchell, 744 F.2d 701, 705 (9th Cir. 1984)). “Unlike discovery, a bill of particulars is not
13   intended to provide the defendant with the fruits of the government’s investigation. Rather,
14   a bill of particulars is intended to give a defendant only that minimum amount of
15   information necessary to permit the defendant to conduct his own investigation.” U.S. v.
16   Muhammed, No. CR-12-01793-PHX-DGC, 2013 WL 5200117, at *1 (D. Ariz. Sept. 16,
17   2013) (citations and internal quotations omitted) (emphasis in original). However, the
18   government cannot “fulfill its obligation merely by providing mountains of documents to
19   defense counsel who were left unguided.” U.S. v. Bortnovsky, 820 F.2d 572, 575 (2d
20   Cir.1987).
21          Here, Defendant makes a variety of requests for information from the government,
22   which the Court will address below. In response, the government generally objects that a
23   bill of particulars is inappropriate because the SSI is sufficiently detailed, Defendant has
24   received approximately 47,500 supplemental documents during discovery from the
25   government, and the government has voluntarily identified and produced approximately
26   81 trial exhibits and provided a preliminary witness list. Having reviewed the 19-page
27
            3
             Here, Defendant disputes that he has been provided full discovery, noting that the
28   government has continued to provide him with new materials, even since the filing of its
     response. (Doc. 215 at 4, 6.)

                                                 -2-
      Case 2:19-cr-00898-DLR Document 222 Filed 03/04/21 Page 3 of 6



 1   SSI, which attempts to address conduct spanning nearly one decade through summary, the
 2   Court concludes that it lacks certain necessary specifics. “Logic compels the conclusion
 3   that this alleged long-term scheme involved a great many persons, and an even greater
 4   number of transactions. In this mass of historical facts, there is no way for [Defendant] to
 5   divine how the government intends to prove the specific criminal conduct.” U.S. v.
 6   Trumpower, 546 F. Supp. 2d 849, 852 (E.D. Cal. 2008). Moreover, even though the
 7   government has provided Defendant with countless documents, “[i]t is not enough . . . to
 8   simply assure Defendant or this Court that the necessary facts are found somewhere in the
 9   tens of thousands of pages of discovery materials.” Muhammed, 2013 WL 5200117, at *2.
10   Having concluded that a bill of particulars is appropriate, the Court now turns to the specific
11   material sought by Defendant.
12          First, Defendant requests that the government provide (1) the complete factual basis
13   for claiming R.G. was part of the alleged high-yield payday investment scheme, (2) the
14   complete factual basis for claiming Defendant controlled Canyon Road, LLC and
15   NorthRock, LLC, (3) the names, or initials, of the individuals who lost money with KSQ
16   and who were solicited by Defendant to invest in Green Circle in order to recoup their
17   losses, (4) when Defendant made any such solicitations, and (5) the factual basis for
18   alleging the Green Circle and KSQ schemes are part of one, cohesive, overarching scheme.
19   The Court will grant the third and fourth of these requests. The other items requested are
20   denied because they seek disclosure of evidence not required to provide fair notice of the
21   charges, which is not the function of a bill of particulars. U.S. v. Caine, 270 F. Supp. 801,
22   807 (S.D.N.Y. 1967); U.S. v. Nachamie, 91 F. Supp. 2d 565, 575 (S.D.N.Y. 2000).
23          Second, turning to the charges concerning alleged fraudulent representations,
24   Defendant requests that the government provide information detailing (1) who made each
25   representation, (2) the precise content of the representation, (3) the form of the
26   representations (i.e., oral or written), (4) if written, the specific document making such
27   representation, (5) the date of the representation, (6) to whom the representation is alleged
28   to have been made, and (7) the manner in which the representation is claimed to be false


                                                  -3-
      Case 2:19-cr-00898-DLR Document 222 Filed 03/04/21 Page 4 of 6



 1   or fraudulent. “A defendant faced with false statements charges should not have to waste
 2   precious pre-trial preparation time guessing which statements he has to defend against . . .
 3   when the government knows precisely the statements on which it intends to rely and can
 4   easily provide the information.” Trie, 21 F. Supp. 2d at 21 (quotation omitted). “The
 5   government must provide information as to exactly what the false statements are, what
 6   about them is false, who made them, and how [Defendant] caused them to be made.” Id.
 7   at 21-22. See also U.S. v. Sampson, 448 F. Supp. 2d 692, 696 (E.D. Va. 2006) (“[T]he
 8   indictment fails to state which specific documents were fraudulent, and what was allegedly
 9   fraudulent about the documents at issue. Defendant must also be put on notice as to the
10   specific dates of the allegations, the documents, and what the false statements were within
11   the documents.”). Here, the SSI lumps together an unknown number of representations
12   into broad categories, which inhibits Defendant from ascertaining which statements he
13   must defend against. This request is granted in its entirety.
14          Third, to the extent the SSI relies on a fraud-by-omission theory as to the alleged
15   KSQ/J.T. fraud scheme, it fails to allege the particular omissions—aside from a general
16   failure to inform clients of the 25% finder’s fee—or the source of any duty to disclose or
17   any material omissions that would permit the government to pursue that theory at trial.
18   Therefore, Defendant requests that the government should identify: (1) who made the
19   alleged omissions, (2) precisely what is alleged to have been omitted, (3) the form of the
20   omission (i.e., oral or written), (4) if written, what specific document is alleged to have
21   been omitted, (5) when that omission is alleged to have occurred, (6) the nature of the
22   alleged duty to disclose, (7) to whom that duty allegedly was owed and to whom the
23   omission is alleged to have been directed, and (8) the manner in which the omission is
24   allegedly fraudulent. Defendant’s request will be granted as to items one, two, four and
25   five. See Tam, 2017 WL 3782752, at *5 (ordering government to “provide additional
26   information as to the material omission and disclosure obligation” of defendant in a bill of
27   particulars).
28          Fourth, turning to Defendant’s alleged control of Green Circle, Defendant seeks


                                                -4-
      Case 2:19-cr-00898-DLR Document 222 Filed 03/04/21 Page 5 of 6



 1   information, not included in the SSI, as to (1) how Defendant controlled Green Circle or
 2   its employees, (2) which Green Circle employees submitted specific draw requests, (3)
 3   why Defendant was tasked with providing financial projections and borrowing base
 4   certificates for Green Circle if he was not an employee of Green Circle, (4) how
 5   Defendant’s alleged misrepresentations of Green Circle’s profitability passed muster if
 6   PAIF reviewed all its funding to Green Circle and the Chief Credit officer of PAIF, Alonzo
 7   Primus, controlled the Green Circle checking account, (5) who at Green Circle authorized
 8   the draw requests, (6) who at PAIF reviewed and approved the draw requests and funding,
 9   and (7) how Defendant’s alleged misrepresentations resulted in an unauthorized transfer of
10   $1.1 million from PAIF to one of Defendant’s entities by way of Green Circle, and (8) why
11   the $1.1 million payment for reduction of outstanding debt owed by Green Circle to
12   Defendant’s entity was not a legitimate repayment of a valid debt. Defendant’s first, fifth,
13   and sixth requests are granted. The remainder are denied.
14          Fifth, turning to the alleged Ponzi payments, Defendant argues that the government
15   must identify (1) each transaction the government claims was a Ponzi payment, (2) the new
16   investor who invested money, (3) the old investor who was paid some amount from the
17   new investor’s money, and (4) how each such payment, if it exists, meets the definition of
18   a Ponzi payment. The SSI currently fails to identify the alleged Ponzi payments. Instead,
19   the government points to the thousands of documents and exhibits produced, while citing
20   to a long-settled SEC civil case that allegedly went into more detail about the Ponzi
21   payments, but never entered the discovery stage. The government’s effort essentially
22   amounts to telling Defendant to “go fish,” and doing so “presume[s] that the defendant
23   knows what the government alleges that he did . . . and therefore has all the information he
24   needs, a premise inconsistent with the presumption of innocence.” Trie, 21 F. Supp. 2d at
25   21. Defendant’s request is granted.
26          Finally, relevant to Counts 11 and 12, Defendant argues that the government should
27   specify (1) which entity A.W. and C.H. invested in that was part of Defendant’s alleged
28   fraudulent scheme, (2) how Defendant controlled any such entity, (3) what materially false


                                                -5-
      Case 2:19-cr-00898-DLR Document 222 Filed 03/04/21 Page 6 of 6



 1   and fraudulent promises, pretenses, representations, or concealments of material facts
 2   Defendant made to each of A.W. and C.H. that gave rise to the mail fraud counts, (4) what
 3   connection any monies invested by A.W. and C.H. have to the payments made to them
 4   several years later, and (5) how, if at all, the transactions involving A.W. and C.H. in
 5   Counts 11 and 12 furthered any alleged scheme by Defendant. Because these requests go
 6   to the theory of the government’s case, rather than seek evidence not required to provide
 7   fair notice of the charges, Defendant’s first and third requests are granted, but the remainder
 8   are denied.
 9          IT IS ORDERED that Defendant’s motion for bill of particulars (Doc. 200) is
10   GRANTED IN PART and DENIED IN PART as detailed herein. The government shall
11   produce the bill no later than March 22, 2021.
12          Dated this 4th day of March, 2021.
13
14
15                                                  Douglas L. Rayes
                                                    United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -6-
